         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 1
                                                                   2 of 13
                                                                        14



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                                                                                3/22/2021
                                                  :
 HARTFORD FIRE INSURANCE                          :
 COMPANY A/S/O SMITH AFFILIATES                   :                1:20-Civ.01292 (VM)
 MANAGEMENT CORP. D/B/A SAMCO                     :
 PROPERTIES                                       :
                                                  :
                                Plaintiff(s),     :
                                                  :       DISCOVERY CONFIDENTIALITY
         v.                                       :       ORDER AND STIPULATED NON-
                                                  :           WAIVER AGREEMENT
 BROAN-NUTONE, LLC                                :
                                                  :
                                                  :
                                Defendants.
                                                  :
 HARTFORD FIRE INSURANCE                          :
 COMPANY A/S/O TCC GROUP, INC                     :
                                                  :
                                Plaintiff(s),     :
                                                  :
         v.                                       :
                                                  :
 BROAN-NUTONE, LLC                                :
                                                  :
                                                  :
                                Defendants.
         A party to this action has moved that the Court enter a Discovery Confidentiality Order and
Stipulated Non-Waiver Agreement. The Court has determined that the terms set forth herein are
appropriate to protect the respective interests of the parties, the public, and the Court. Accordingly,
it is ORDERED:
         1.     Scope.    All materials produced in the course of discovery, including initial
disclosures, responses to discovery requests, deposition testimony and exhibits, and information
derived directly therefrom (hereinafter collectively "documents"), shall be subject to this Order
concerning Confidential Information as defined below. This Order is subject to the Local Rules of
Court and the Federal Rules of Civil Procedure on matters of procedure and calculation of time
periods.
         2.     Confidential Information.       As used in this Order, "Confidential Information"
means: (a) information protected from disclosure by statute; (b) information that reveals trade
                                                  1
29340496v1
                                            38 Filed 03/22/21
         Case 1:20-cv-01292-VM-OTW Document 39       03/19/21 Page 2
                                                                   3 of 13
                                                                        14


secrets; (c) research, development, technical, commercial or financial information that the party
has maintained confidential, including information related to proprietary licensing, distribution,
marketing, product analyses, design, and manufacturing; (d) medical information concerning any
individual; (e) personal identity information; or (f) personnel or employment records of a person
who is not a party to the case. Information or documents that are available to the public may not be
designated as Confidential Information.
         3.    Designation.
               A.     A party may designate a document as Confidential Information for
protection under this Order by placing or affixing the words "CONFIDENTIAL - SUBJECT TO
DISCOVERY CONFIDENTIALITY ORDER" on the document and on all copies in a manner that
will not interfere with the legibility of the document. As used in this Order, "copies" includes
electronic images, duplicates, extracts, summaries or descriptions that contain the Confidential
Information.        The   marking     "CONFIDENTIAL         -    SUBJECT      TO     DISCOVERY
CONFIDENTIALITY ORDER" shall be applied prior to or at the time of the documents are
produced or disclosed. Applying the marking "CONFIDENTIAL - SUBJECT TO DISCOVERY
CONFIDENTIALITY ORDER" to a document does not mean that the document has any status or
protection by statute or otherwise except to the extent and for the purposes of this Order. Any
copies that are made of any documents marked "CONFIDENTIAL - SUBJECT TO DISCOVERY
CONFIDENTIALITY ORDER" shall be also be so marked, except that indices, electronic
databases or lists of documents that do not contain substantial portions or images of the text of
marked documents and do not otherwise disclose the substance of the Confidential Information are
not required to be marked.
         B.    A party may designate a document as Confidential Information only after review of
the document by an attorney or a party appearing pro se who has in good faith determined that the
document contains Confidential Information as defined in this order.
         4.    Depositions.
         Unless all parties agree on the record at time the deposition testimony is taken, all
deposition testimony taken in this case shall be treated as Confidential Information for a period of
fourteen days after the conclusion of the deposition. No later than the fourteenth day after the
conclusion of the deposition, a party may serve a Notice of Designation to all parties of record as
                                                2
29340496v1
                                            38 Filed 03/22/21
         Case 1:20-cv-01292-VM-OTW Document 39       03/19/21 Page 3
                                                                   4 of 13
                                                                        14


to specific portions of the testimony that are designated Confidential Information, and thereafter
those portions identified in the Notice of Designation shall be protected the terms of this Order.
The failure to serve a timely Notice of Designation shall waive any designation of testimony taken
in that deposition as Confidential Information.
         5.    Protection of Confidential Material.
               A.     General Protections. Confidential Information shall not be used or
disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)
for any purpose whatsoever other than to prepare for and to conduct discovery and trial in this
action, including any appeal thereof.
               B.     Limited Third-Party Disclosures. The parties and counsel for the parties
shall not disclose or permit the disclosure of any Confidential Information to any third person or
entity except as set forth in subparagraphs (1)-(6). Subject to these requirements, the following
categories of persons may be allowed to review Confidential Information;
                      1.       Counsel. Counsel for the parties and employees of counsel who
               have responsibility for the preparation and trial of the action;
                      2.       Parties. Individual parties and employees of a party but only to the
               extent counsel determines in good faith that the employee's assistance is reasonably
               necessary to the conduct of the litigation in which the information is disclosed;
                      3.       The Court and its Personnel.
                      4.       Court Reporters and Recorders. Court reporters and recorders
               engaged for depositions;
                      5.       Contractors. Those persons specifically engaged for the limited
               purpose of making copies of documents or organizing or processing documents;
                      6.       Consultants and Experts. Consultants, investigators, or experts
               employed by the parties or counsel for the parties to assist in the preparation and
               trial of this action but only after such persons have completed the certification
               contained in Attachment A, Acknowledgment of Understanding and Agreement to
               Be Bound; and
                      7.       Witnesses at Depositions. During their depositions, witnesses in
               this action to whom disclosure is reasonably necessary. Witnesses shall not retain a
                                                 3
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 38
                                            39 Filed 03/19/21
                                                     03/22/21 Page 5
                                                                   4 of 14
                                                                        13


               copy of documents containing Confidential Information, except witnesses may
               receive a copy of all exhibits marked at their depositions in connection with review
               of the transcripts.     Pages of transcribed deposition testimony or exhibits to
               depositions that are designated as Confidential Information pursuant to the process
               set out in this Order must be separately bound by the court reporter and may not be
               disclosed to anyone except as permitted under this Order; and
                       8.      Others by Consent. Other persons only by written consent of the
               producing party or upon order of the Court and on such conditions as may be
               DISCOVERY or ordered.
               C.      Control of Documents. Counsel for the parties shall make reasonable
efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel
shall maintain the originals of the forms signed by persons acknowledging their obligations under
this Order for a period of three years after the termination of the case.
         6.    Inadvertent Failure to Designate. An inadvertent failure to designate a document
as Confidential Information does not, standing alone, waive the right to so designate the document;
provided, however, that a failure to serve a timely Notice of Designation of deposition testimony as
required by this Order, even if inadvertent, waives any protection for deposition testimony. If a
party designates a document as Confidential Information after it was initially produced, the
receiving party, on notification of the designation, must make a reasonable effort to assure that the
document is treated in accordance with the provisions of this Order. No party shall be found to
have violated this Order for failing to maintain the confidentiality of material during a time when
that material has not been designated Confidential Information, even where the failure to so
designate was inadvertent and where the material is subsequently designated Confidential
Information.
         7.    Filing of Confidential Information. This Order does not, by itself, authorize the
filing of any document under seal.         Any party wishing to file a document designated as
Confidential Information in connection with a motion, brief or other submission to the Court must:
(a) provisionally file the document under seal; (b) file at the same time a public-record version of
the document with the Confidential Information excluded; and (c) move the Court for leave to file
the Confidential Information under seal.          That sealing motion must be filed before or
                                                   4
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 5
                                                                   6 of 13
                                                                        14


simultaneously with the provisional filing of the Confidential Information under seal, and must be
noticed for presentment promptly thereafter. Any document filed under seal without such a sealing
motion may be stricken by the Court without notice. At the hearing on the sealing motion, the
party that designated the document as Confidential Information has the burden of demonstrating
the need for sealing. Any document served on another party and any paper courtesy copy provided
to the Court shall be a complete, unredacted version.
         8.    No Greater Protection of Specific Documents.               No party may withhold
information from discovery on the ground that it requires protection greater than that afforded by
this Order unless the party moves for an order providing such special protection.
         9.    Challenges by a Party to Designation as Confidential Information.                   The
designation of any material or document as Confidential Information is subject to challenge by any
party. The following procedure shall apply to any such challenge.
               A.      Meet and Confer. A party challenging the designation of Confidential
Information must do so in good faith and must begin the process by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain the basis for its
belief that the confidentiality designation was not proper and must give the designating party an
opportunity to review the designated material, to reconsider the designation, and, if no change in
designation is offered, to explain the basis for the designation. The designating party must respond
to the challenge within five (5) business days.
               B.      Judicial Intervention. A party that elects to challenge a confidentiality
designation may file and serve a motion that identifies the challenged material and sets forth in
detail the basis for the challenge. Each such motion must be accompanied by a competent
declaration that affirms that the movant has complied with the meet and confer requirements of this
procedure. The burden of persuasion in any such challenge proceeding shall be on the designating
party. Until the Court rules on the challenge, all parties shall continue to treat the materials as
Confidential Information under the terms of this Order.
         10.   Action by the Court. Applications to the Court for an order relating to materials or
documents designated Confidential Information shall be by motion. Nothing in this Order or any
action or agreement of a party under this Order limits the Court's power to make orders concerning
the disclosure of documents produced in discovery or at trial.
                                                5
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 6
                                                                   7 of 13
                                                                        14


         11.   Use of Confidential Documents or Information at Trial.
         Nothing in this Order shall be construed to affect the admissibility of any document,
material, or information at any trial or hearing. A party that intends to present or which anticipates
that another party may present Confidential information at a hearing or trial shall bring that issue to
the Court's and parties' attention by motion or in a pretrial memorandum without disclosing the
Confidential Information. The Court may thereafter make such orders as are necessary to govern
the use of such documents or information at trial.
         12.   Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.
               A.      If a receiving party is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or document designated in this action as
Confidential Information, the receiving party must so notify the designating party, in writing,
immediately and in no event more than three court days after receiving the subpoena or order. Such
notification must include a copy of the subpoena or court order.
               B.      The receiving party also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material covered
by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver a
copy of this Order promptly to the party in the other action that caused the subpoena to issue.
               C.      The purpose of imposing these duties is to alert the interested persons to the
existence of this Order and to afford the designating party in this case an opportunity to try to
protect its Confidential Information in the court from which the subpoena or order issued. The
designating party shall bear the burden and the expense of seeking protection in that court of its
Confidential Information, and nothing in these provisions should be construed as authorizing or
encouraging a receiving party in this action to disobey a lawful directive from another court. The
obligations set forth in this paragraph remain in effect while the party has in its possession, custody
or control Confidential Information by the other party to this case.
         13.   Challenges by Members of the Public to Sealing Orders. A party or interested
member of the public has a right to challenge the sealing of particular documents that have been
filed under seal, and the party asserting confidentiality will have the burden of demonstrating the
propriety of filing under seal.
                                                  6
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 7
                                                                   8 of 13
                                                                        14


         14.   Non-Waiver Agreement.
               A.      If a Party producing documents (the Producing Party) discovers that it has
produced Privileged Materials to the Party receiving the documents (the Receiving Party) and does
not wish to waive the privilege, the Producing Party will notify the Receiving Party in writing that
Privileged Materials, identified by Bates number(s), have been produced, and provide the
Receiving Party with a privilege log identifying the Privileged Materials with sufficient specificity
to allow the Receiving Party to evaluate the Producing Party’s privilege claim(s). Within ten (10)
business days of receiving such written notification from the Producing Party, the Receiving Party
will:
               1. return the production media containing the Privileged Materials;

               2. destroy all other electronic or paper copies of the Privileged Materials in its

                    possession or control; and

               3. make reasonable efforts to delete the Privileged Materials from any database or

                    other medium in the Receiving Party’s possession or control in which the

                    Privileged Materials are electronically stored. Within five (5) business days of

                    the destruction of all copies of the Privileged Materials in its possession or

                    control, the Receiving Party will provide a written certification confirming such

                    destruction to the Producing Party. Within ten (10) business days following the

                    Producing Party’s receipt of such written notification confirming the destruction

                    of the Privileged Materials, the Producing Party will provide, unless otherwise

                    stipulated by the Parties, the Receiving Party with a new production media

                    containing versions of all of the Documents on the original production media,

                    except for the Privileged Materials.

               B.      If the Receiving Party discovers that it has received one or more Documents

from the Producing Party that, in the judgment of the Receiving Party, appear to be Privileged

Materials, the Receiving Party promptly will notify the Producing Party in writing that such

Documents have been produced, and will identify the Documents by Bates number(s). If the
                                           7
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 8
                                                                   9 of 13
                                                                        14

Producing Party notifies the Receiving Party in writing that the Documents are indeed Privileged

Materials and that the Producing Party does not wish to waive the privilege, the Receiving Party

will take the steps described in Paragraph 1 above regarding the Privileged Materials. Within ten

(10) business days following the Producing Party’s receipt of the Receiving Party’s written

notification confirming the destruction of the Privileged Materials, the Producing Party will

provide, unless otherwise stipulated by the parties, the Receiving Party with: (a) a new production

media containing versions of all of the Documents on the original production media, except for the

Privileged Materials; and (b) a privilege log identifying the Privileged Materials.

               C.      In connection with Documents produced any Party, and consistent with FRE

502(b), the inadvertent disclosure of any Document which is subject to a legitimate claim that the

Document should have been withheld as Privileged Material shall not waive any privilege for that

Document or for the subject matter of the inadvertently disclosed Document in the present case or

any other federal or state proceeding.

               D.      The Receiving Party and its agents shall not use, copy, transfer, or distribute

any information acquired from the Privileged Materials. If the Receiving Party believes that a

Document claimed as privileged is not, in fact, Privileged Material and wishes to use or disclose

the Document, prior to taking any such action, the Receiving Party will so notify the Producing

Party in writing, setting forth the reasons why the Receiving Party does not consider the Document

to be privileged, and requesting the Producing Party’s consent prior to using or disclosing the

Document. The Producing Party promptly will, in writing, either consent to the Receiving Party’s

use or disclosure of the Document, or advise the Receiving Party that it disagrees with the

Receiving Party (setting forth the reasons for this disagreement) and does not consent to the

Receiving Party’s use or disclosure of the Privileged Material. If the Producing Party does not

consent to the Receiving Party’s use or disclosure of the Privileged Material, the Receiving Party,

in its sole discretion, may promptly take the necessary steps to permit the Court to conduct in

                                                  8
29340496v1
        Case1:20-cv-01292-VM-OTW
        Case 1:20-cv-01292-VM-OTW Document
                                  Document38
                                           39 Filed
                                              Filed03/19/21
                                                    03/22/21 Page
                                                             Page10
                                                                  9 of
                                                                    of13
                                                                       14

camera review to entertain arguments from the Parties and to decide whether the document is

protected from disclosure by the asserted privilege(s) and/or whether such protection has been

waived or is otherwise inapplicable. In these limited circumstances, the Receiving Party may

segregate and retain a single copy of the Privileged Material, solely for seeking Court

determination. The Privileged Material will remain segregated and sealed unless and until the

Court authorizes the Privileged Material’s use or disclosure, subject to the next sentence. In the

event that the Court rules that the Receiving Party may use or disclose the Document claimed as

privileged but determined to not be privileged or where the privilege has been deemed waived, the

Receiving Party must continue to segregate and seal such Document only if the Producing Party

notifies the Receiving Party in writing of its intent to appeal the Court’s ruling within ten (10)

calendar days of receipt of the ruling. If the Receiving Party elects not to take the necessary steps

to permit the Court to entertain arguments with regard to such a Document that the Receiving Party

believes is not privileged, as to which the Receiving Party believes privilege has been waived or is

otherwise inapplicable, the Receiving Party shall not use or disclose the Privileged Material, and

will continue to comply with the provisions of this Agreement.

                  E.     Any Privileged Material inadvertently disclosed by the Producing Party to

the Requesting Party shall be and remain the property of the Producing Party.

                  F.     This Agreement is intended to be consistent with FRE 502 and is not to be

construed to diminish either Party’s rights or obligations as therein described.

         15.      Obligations on Conclusion of Litigation.

         Unless otherwise agreed or ordered, this Order shall remain in force after dismissal or entry

of final judgment not subject to further appeal.

         16.      Order Subject to Modification. This Order shall be subject to modification by the
Court on its own initiative or on motion of a party or any other person with standing concerning the
subject matter.

                                                   9
29340496v1
                                           38 Filed 03/22/21
        Case 1:20-cv-01292-VM-OTW Document 39       03/19/21 Page 10
                                                                  11 of 13
                                                                        14


         17.   No Prior Judicial Determination.            This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery. Nothing
herein shall be construed or presented as a judicial determination that any document or material
designated Confidential Information by counsel or the patties is entitled to protection under the
Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific
document or issue.
         18.   Persons Bound. By the signatures of counsel below, as duly authorized agents of
the respective Parties, this Order shall take effect under the principles of contract to bind all
counsel of record and their law firms, the parties, and persons made subject to this Order by its
terms, even in the absence of a signature by the Court to this Order.



                            The remainder of this page is intentionally blank




                                                 10
29340496v1
         Case 1:20-cv-01292-VM-OTW Document 39
                                            38 Filed 03/22/21
                                                     03/19/21 Page 11
                                                                   12 of 13
                                                                         14




STIPULATED BY:


     CLAUSEN MILLER P.C.                             GOLDBERG SEGALLA, LLP
     Attorneys for Plaintiff                         Attorneys for Defendant,
     Hartford Fire Insurance Company a/s/o           Broan-NuTone LLC
     TCC Group, Inc.


By: /s/ Mara Goltsman                        By: /s/ Christopher P. Midura
    Mara Goltsman Esquire                        Christopher P. Midura, Esquire

Dated: March 19, 2021                        Dated: March 19, 2021


     ROBINSON & COLE LLP
     Attorneys for Plaintiff
     Hartford Fire Insurance Company
     a/s/o Smith Affiliates Management Corp. d/b/a
     Samco Properties

By: /s/ John H. Kane
    John H. Kane, Esquire

Dated: March 19, 2021



         SO ORDERED


                                                     _________________________________
                                                     JUDGE
Dated:           March 22, 2021
               _____________________




                                               11
29340496v1
        Case 1:20-cv-01292-VM-OTW Document 39
                                           38 Filed 03/22/21
                                                    03/19/21 Page 12
                                                                  13 of 13
                                                                        14



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                :
 HARTFORD FIRE INSURANCE                        :
 COMPANY A/S/O SMITH AFFILIATES                 :              1:20-Civ.01292 (VM)
 MANAGEMENT CORP. D/B/A SAMCO                   :
 PROPERTIES                                     :
                                                :
                               Plaintiff(s),    :         ACKNOWLEDGMENT AND
                                                :        AGREEMENT TO BE BOUND
         v.                                     :
                                                :
 BROAN-NUTONE, LLC                              :
                                                :
                                                :
                               Defendants.
                                                :
 HARTFORD FIRE INSURANCE                        :
 COMPANY A/S/O TCC GROUP, INC                   :
                                                :
                               Plaintiff(s),    :
                                                :
         v.                                     :
                                                :
 BROAN-NUTONE, LLC                              :
                                                :
                                                :
                               Defendants.

         The undersigned hereby acknowledges that he/she has read the Discovery Confidentiality
Order and Stipulated Non-Waiver Agreement (the “Order”) dated ___________, 2021 in the
above-captioned action and attached hereto, understands the terms thereof, and agrees to be bound
by its terms. The undersigned submits to the United States District Court, Southern District of
New York, in matters relating to the Order and understands that the terms of the Order obligate
him/her to use materials designated as Confidential Information in accordance with the Order
solely for the purposes of the above-captioned action, and not to disclose any such Confidential
Information to any other person, firm or concern.




                                                12
29340496v1
                                           38 Filed 03/22/21
        Case 1:20-cv-01292-VM-OTW Document 39       03/19/21 Page 13
                                                                  14 of 13
                                                                        14




         The undersigned acknowledges that violation of the Order may result in penalties for
contempt of court.
         Date:   ___________________________

         Name: ______________________________________

         Job Title:     ________________________________

         Employer:      ________________________________

         Business Address:    __________________________

                              __________________________

         Signature:     ________________________________




                                               13
29340496v1
